[Cite as Miller v. Miller, 2022-Ohio-1493.]
                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

KAREN MICHAEL (F.K.A. MILLER),                      :

                 Plaintiff-Appellee,                :
                                                              No. 110537
                 v.                                 :

DAVID MILLER, et al.,                               :

                 Defendants-Appellants.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: May 5, 2022


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                              Domestic Relations Division
                                 Case No. DR-13-349594


                                              Appearances:

                 John V. Heutsche Co., L.P.A., and John V. Heutsche, for
                 appellee.

                 Stafford Law Co., L.P.A., Joseph G. Stafford and Nicole A.
                 Cruz, for appellants.


ANITA LASTER MAYS, P.J.:
               Defendant-appellant David Miller (“David”) appeals the trial court’s

decision to deny his motion for relief from judgment. David asks this court to

reverse the trial court’s decision. We affirm the trial court’s decision.

I.     Facts and Procedural History

               David and Karen Michael f.k.a. Karen Miller (“Karen”) entered into a

separation agreement on October 16, 2014, and were divorced on January 12, 2015.

Finalizing the divorce, the trial court issued a judgment entry of divorce and

incorporated the separation agreement. Thereafter, in an appeal of a separate

action, Miller v. Miller, 2019-Ohio-1886, 135 N.E.3d 1271 (8th Dist.) (“Miller I”)

between David and Karen, it was recorded that:

       The separation agreement provided for spousal support in the amount
       of $15,000 per month for 20 years, terminating December 2034. The
       agreement also provided that upon completion of the current spousal
       support, David was required to pay Karen additional support of six
       quarterly payments totaling $450,000. A term of the separation
       agreement provided that Karen relinquishes all rights and interest she
       may have to the assets and income of RAM except that David shall
       secure his spousal support obligations by executing a cognovit note
       and stock pledge to secure his payments. The separation agreement
       further provided that David shall not encumber, transfer, assign,
       pledge, or otherwise alienate his interest in RAM without Karen’s
       prior written consent.

Id. at ¶ 3.

               On January 24, 2017, the parties entered into an agreed judgment

entry regarding David’s spousal support.
                On April 13, 2017, David surrendered his ownership interest in RAM

Sensors, Inc. (“RAM”) to his son, Cody, and claims that he no longer receives any

income from the company, which is what he used to provide spousal support. See

id. at ¶ 7-8. (In 2015, Cody filed a complaint against David alleging that “David

breached his fiduciary obligations by misappropriating funds belonging to Cody and

RAM Sensors.”).1 The case was settled out of court. Karen has initiated a number

of court proceedings, including filing suit against her son to make spousal support

payments from his interest in RAM. Karen also sought to gain Cody’s interest in

RAM. However, the remaining issues in those subsequent proceedings, where

Karen filed against David, are not relevant to this instant case.

                On July 17, 2020, David filed a motion for relief from the January 12,

2015 divorce decree and the January 24, 2017 agreed judgment entry. David argues

that the spousal support orders were inequitable, and he was unable to comply with

the support obligations due to Karen’s litigious conduct and because he no longer

receives income from RAM. As argued by David, Karen’s “litigious conduct” relates

to nonpayment of spousal support.

                On April 27, 2021, the trial court denied David’s motion without a

hearing finding that Civ.R. 60(B) was not a substitute for direct appeal, and that

David’s claim for impossibility of performance was not valid. Additionally, the trial




      1   Miller, et al. v. Miller, Cuyahoga C.P. No. CV-15-854301.
court found that the motion was untimely. David filed this appeal assigning one

error for our review:

       The trial court abused its discretion by failing to grant David’s motion
       for relief from judgment and in failing to conduct a hearing on David’s
       motion for relief from judgment.

II.    Motion for Relief for Judgment

       A.      Standard of Review

                “This court reviews a trial court’s ruling on a Civ.R. 60(B) motion for

relief from judgment under an abuse of discretion standard.” State v. Waver, 8th

Dist. Cuyahoga No. 107502, 2019-Ohio-1444, ¶ 27, citing Rose Chevrolet, Inc. v.

Adams, 36 Ohio St.3d 17, 20, 520 N.E.2d 564 (1988). “An abuse of discretion occurs

when the court’s decision is unreasonable, arbitrary, or unconscionable.” Id., citing

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

       In order to prevail on a Civ.R. 60(B) motion for relief from judgment,
       the movant must demonstrate (1) a meritorious defense or claim to
       present if relief is granted; (2) entitlement to relief under one of the
       grounds stated in Civ.R. 60(B)(1) through (5); and (3) the timeliness
       of the motion. GTE Automatic Elec., Inc. v. ARC Industries, Inc., 47
       Ohio St.2d 146, 150-151, 351 N.E.2d 113 (1976). If any of the three
       requirements are not met, the motion should be denied. Rose
       Chevrolet; Svoboda v. Brunswick, 6 Ohio St.3d 348, 351, 453 N.E.2d
       648 (1983).

Id. at ¶ 26.

       B.      Law and Analysis

                In David’s sole assignment of error, he argues that the trial court

abused its discretion by denying his motion for relief from judgment under
Civ.R. 60(B)(4) and (5), and that he was entitled to an evidentiary hearing on his

claims. Civ.R. 60(B)(4) and (5) state, in part: “On motion and upon such terms as

are just, the court may relieve a party or his legal representative from a final

judgment, order or proceeding for the following reasons: (4) * * * it is no longer

equitable that the judgment should have prospective application,” and “(5) any other

reason justifying relief from the judgment.”

               David contends that, under Civ.R. 60(B)(4), the judgement of spousal

support is no longer equitable because of his change in income. However, David was

aware of the loss of income in 2017. He did not file the motion for relief from

judgment until three years later. Additionally, David asserts that the trial court

erred in failing to reserve jurisdiction over the modification of spousal support

despite the 26-year term of support. A trial court abuses its discretion when it sets

a lengthy term of support and the court fails to reserve jurisdiction to modify the

support because unforeseen circumstances are likely to arise during an extended

term. Nori v. Nori, 58 Ohio App.3d 69, 73, 568 N.E.2d 730 (12th Dist.1989). And

“R.C. 3105.18(E)(2) precludes modification of a spousal-support award absent a

reservation of jurisdiction.” Walsh v. Walsh, 157 Ohio St.3d 322, 2019-Ohio-3723,

136 N.E.3d 460, ¶ 21; Morris v. Morris, 148 Ohio St.3d 138, 2016-Ohio-5002, 69

N.E.3d 664, ¶ 57, 63 (A trial court does not have jurisdiction under Civ.R. 60(B)(4)

and (5) to modify a spousal support award unless the court complies with the

statutory requirement that it reserve jurisdiction.).
              David argues that his motion for relief from judgment was not

intended as a substitute for appeal, but to remedy the inequitable and unjust

consequences of Karen’s improper conduct which could not have been foreseen by

David at the time of the Judgment Entry of Divorce. However, David never appealed

the final decree to claim as error the trial court’s failure to retain jurisdiction to

modify spousal support, and Civ.R. 60(B) cannot be used now as a substitute for

appeal. Blue Durham Properties v. Krantz, 8th Dist. Cuyahoga Nos. 107974 and

108167, 2019-Ohio-4459, ¶ 23 (“[I]ssues that could have been raised on appeal may

not be raised in a Civ.R. 60(B) motion for relief from judgment.”); Bank of Am.,

N.A. v. Kuchta, 141 Ohio St.3d 75, 2014-Ohio-4275, 21 N.E.3d 1040, ¶ 16 (“It is well

established that a Civ.R. 60(B) motion cannot be used as a substitute for an appeal

and that the doctrine of res judicata applies to such a motion.”). The trial court

properly concluded that David’s Civ.R. 60(B) motion could not be used as a

substitute for appeal.

              Civ.R. 60(B)(5) is a “catch-all provision which reflects the inherent

power of a court to relieve a person from the unjust operation of a judgment.

However, the grounds for invoking the provision must be substantial.” Whited v.

Whited, 4th Dist. Washington No. 19CA26, 2020-Ohio-5067, ¶19, quoting

Volodkevich v. Volodkevich, 35 Ohio St.3d 152, 154, 518 N.E.2d 1208 (1988).

However, the determination as to whether or not David’s grounds for invoking
Civ.R. 60(B)(5) are substantial is not necessary as the trial court ruled that David’s

motion was untimely.

              We determine that David’s motion was not timely.           In order to

“prevail on a motion for relief from judgment under Civ.R. 60(B), the moving party

must establish that: * * * (3) the motion is made within a reasonable time.” Blue

Durham Properties v. Krantz, 8th Dist. Cuyahoga Nos. 107974 and 108167, 2019-

Ohio-4459, ¶ 19. Failure to prove that the motion is made within a reasonable

amount of time “is fatal to the motion.” Id., quoting GTE Automatic Elec., Inc. v.

ARC Industries, Inc., 47 Ohio St.2d 146, 151, 351 N.E.2d 113 (1976).

              “Relief under Civ.R. 60(B)(4) and (5) is not subject to the one-year

limitation, but must still be sought within a reasonable time.” GMAC Mtge. v. Lee,

10th Dist. Franklin No. 11AP-796, 2012-Ohio-1157, ¶ 21. “Although Civ.R. 60(B)

provides that a motion made pursuant to Civ.R. 60(B)(5) shall be made within a

reasonable time, it does not specify what constitutes as reasonable time.”

Roweton v. Willis, 3d Dist. Logan No. 8-17-49, 2018-Ohio-1770, ¶ 18. “Absent

evidence explaining the delay, we have consistently found delays of four months or

less unreasonable under Civ.R. 60(B).” Martinko v. Strongsville High School, 8th

Dist. Cuyahoga No. 80068, 2002-Ohio-1404, 6-7. See, e.g., Blakeman v. Pelloski,

10th Dist. Franklin No. 19AP-772, 2021-Ohio-560, ¶ 26 (Court ruled that the trial

court did not abuse its discretion when it ruled appellant’s Civ.R. 60(B)(5) motion

untimely as appellant filed two years and eight months after the dissolution);
Household Realty Corp. v. Cipperley, 7th Dist. Mahoning No. 12 MA 113, 2013-

Ohio-4365, ¶ 16 (Court ruled that the trial court did not abuse its discretion when it

rule appellant’s Civ.R. 60(B)(5) motion as untimely because appellant filed motion

two years after judgment).

                 David “has the burden of presenting ‘allegations of operative facts to

demonstrate that he is filing his motion within a reasonable period of time.’”

Mayer v. Mayer, 8th Dist. Cuyahoga No. 104748, 2017-Ohio-1450, ¶ 6, quoting

McBroom v. McBroom, 6th Dist. Lucas No. L-03-1027, 2003-Ohio-5198, ¶ 33.

“Determining what is a ‘reasonable time’ for filing a Civ.R. 60(B) motion depends

on the facts of the case.” Id., quoting McBroom at ¶ 34. “Under this subsection, the

motion must be filed within a reasonable time. In the absence of any explanation or

justification for the delay in filing a Civ.R. 60(B)(5) motion, the motion should be

denied.” Cipperley, 7th Dist. Mahoning No. 12 MA 113, 2013-Ohio-4365, at ¶ 16,

citing CitiMortgage, Inc. v. Fishel, 7th Dist. Mahoning No. 11 MA 97, 2012-Ohio-

4117, ¶ 10. “Delays as short as three or four months render a Civ.R. 60(B)(5)

untimely.” Id.

                 David argues that Karen’s litigious conduct, as well as his loss of

income, has made it impossible for him to comply with his spousal support

obligations and rendered him unable to file a motion within a reasonable time. We

conclude under these operative facts that a motion filed more than three years after
the final judgment is not a reasonable time under Civ.R. 60(B)(5). See Harrison v.

Doerner, 8th Dist. Cuyahoga No. 94270, 2010-Ohio-4682, ¶ 19.

              David’s claim that the trial court abused its discretion when it

dismissed his motion without a hearing is without merit. “A trial court abuses its

discretion when it denies a Civ.R. 60(B) motion without a hearing where the movant

has alleged operative facts that would warrant relief.” BAC Home Loans Servicing,

L.P. v. Shackelford, 6th Dist. Sandusky No. S-12-030, 2013-Ohio-2361, ¶ 11, citing

Adomeit v. Baltimore, 39 Ohio App.2d 97, 105, 316 N.E.2d 469 (8th Dist.1974).

“However, ‘[t]he trial court has the authority to dismiss a Civ.R. 60(B) motion

without first granting an evidentiary hearing when such motion is untimely filed.’”

Id., quoting Bednar v. Bednar, 20 Ohio App.3d 176, 178, 485 N.E.2d 834 (9th

Dist.1984). See, e.g., UBS Fin. Servs. v. Lacava, 8th Dist. Cuyahoga No. 98919,

2013-Ohio-1669, ¶ 18 (Court held that the trial court did not abuse its discretion

when it dismissed the appellant’s Civ.R. 60(B)(5) motion without a hearing because

the appellant’s motion was untimely as appellant waited more than two years to file

the motion). See also Waszak v. Waszak, 8th Dist. Cuyahoga No. 101462, 2015-

Ohio-2262, ¶ 19; Kostoglou v. Fortuna, 8th Dist. Cuyahoga No. 107937, 2019-Ohio-

5116, ¶ 21.

              The trial court ruled David’s motion was untimely, thus the

determination as to whether or not David’s grounds for invoking Civ.R. 60(B)(4)

and (5) are substantial is not necessary as the trial court ruled that David’s motion
was untimely, which is fatal to his motion. David is requesting relief from the

spousal support ordered in the January 12, 2015 divorce decree and the January 24,

2017 agreed judgment entry. On July, 17, 2020, more than five years after the

divorce decree, David filed his motion for relief from judgment arguing that due to

Karen’s litigious conduct and his loss of income, he could not fulfill the agreement.

David lost his interest in RAM on April 13, 2017. At that time, David knew or should

have known that he would no longer receive income from RAM to satisfy his spousal

support obligations to Karen. However, David did not file his motion until three

years later. We determine that this length of time is unreasonable. As previously

stated, failure to prove that the motion is made within a reasonable amount of time

is fatal to the motion. Thus, it was well within the trial court’s discretion to dismiss

David’s motion without a hearing.

               Therefore, David’s sole assignment of error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.
__________________________________
ANITA LASTER MAYS, PRESIDING JUDGE

LISA B. FORBES, J., and
EILEEN T. GALLAGHER, J., CONCUR